department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b05 genin-117360-18 number release date -------------------------------- ----------------- ----------------------- dear ----------------------- i write in response to your inquiry of date addressed to the president of the united_states donald j trump your inquiry was forwarded to this office for a response in your correspondence you express concern with the application of the tax imposed under sec_1 of the internal_revenue_code code on a child’s unearned_income kiddie_tax to tribal gaming revenues distributed as per capita payments to a child who is a member of the tribe and the conclusion reached in the chief counsel’s advice cca wl3120353 in that advice the internal_revenue_service determined that the tribal gaming revenues distributed as per capita payment pursuant to the tribe’s revenue allocation plan to or on behalf of a child as defined in sec_1 who is a member of that tribe are unearned_income under sec_1 our conclusion was based on the statutory provisions contained in sec_1 and d of the code as well as sec_1_1_i_-1t of the temporary income_tax regulations sec_1 provides that in the case of a child to whom sec_1 applies the tax imposed by sec_1 is equal to the greater of the a the tax imposed by sec_1 without regard to sec_1 or b the sum of i the tax that would be imposed by sec_1 if the taxable_income of the child for the taxable_year were reduced by the child's net_unearned_income plus ii the child’s share of the allocable_parental_tax sec_1 defines the term allocable_parental_tax to mean the excess of i the tax that would be imposed by sec_1 on the parent’s taxable_income if that income included the net_unearned_income of all children of the parent to whom sec_1 applies over ii the tax imposed by sec_1 on the parent without regard to sec_1 references to sections in this letter refer to sections of the internal_revenue_code_of_1986 genin-117360-18 sec_1 provides that a child’s share of any allocable_parental_tax of a parent equals an amount that bears the same ratio to the total allocable_parental_tax as the child’s net_unearned_income bears to the aggregate net_unearned_income of all children the parent to whom sec_1 applies sec_1 defines net_unearned_income as the excess of the portion of the adjusted_gross_income for the taxable_year that is not attributable to earned_income as defined in sec_911 over the sum of the amounts described in sec_1 and ii sec_911 states that the term earned_income means wages salaries or professional fees and other_amounts received as compensation_for_personal_services actually rendered but does not include that part of the compensation derived by the taxpayer for personal services rendered by him to a corporation which represents a distribution of earnings or profits rather than a reasonable allowance as compensation_for_personal_services actually rendered sec_1_1_i_-1t q a of the temporary income_tax regulations provides that net_unearned_income is the excess of the portion of the gross_income for the taxable_year that is not earned_income as defined in sec_911 income that is not attributable to wages salaries or other_amounts received as compensation_for_personal_services over the sum of the standard_deduction provided for under sec_63 plus the greater of a dollar_figure adjusted for inflation after or b the amount of allowable itemized_deductions that are directly connected with the production of unearned_income the per capita payments of distributed tribal gaming revenues do not meet the definition of earned_income under sec_911 consequently these payments cannot be considered earned_income for purposes of sec_1 in your correspondence you refer to a safe_harbor position in support of the assertion that the appropriate classification of per capita payments of distributed tribal gaming revenues to minor members of a tribe is non-se earned_income however neither the statutory language nor the legislative_history of the relevant statutory provisions support this assertion in fact the legislative_history of sec_1 indicates that the congress had carefully considered whether certain sources of a child’s unearned_income would be subject_to the tax imposed under sec_1 see s rep no pincite the final language of the enacted law did not include language that would have taxed a child’s unearned_income from non-parental sources at the child’s marginal rates and not the parent’s rate instead the conference_report to the tax_reform_act_of_1986 makes clear that the kiddie_tax applies to all net_unearned_income of a child under years of age regardless of the source of the assets creating the these temporary regulations were issued prior to the time that sec_1 was redesignated as current sec_1 by d of the omnibus budget reconciliation act of pub_l_no 104_stat_1388 genin-117360-18 child’s net_unearned_income see h_r rep no at ii-767 - ii-769 conf_rep this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2018_1 2018_1_irb_1 date if you have any additional questions please contact me or ------------------------ at --------------------- sincerely william a jackson branch chief branch income_tax accounting
